NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

AIDA TSATURYAN; et al.,                           No. 10-71283

               Petitioners,                       Agency Nos. A097-358-525
                                                              A097-458-105
  v.                                                          A097-458-106

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Aida Tsaturyan and her children, natives and citizens of Armenia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision (“IJ”) denying their application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the

agency’s findings of fact, including credibility findings, for substantial evidence

and must uphold the finding unless the evidence compels a contrary result. Tekle

v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008). We grant the petition for review,

and remand.

      The BIA specifically mentioned six of the reasons provided by the IJ in

support of the adverse credibility finding. Substantial evidence does not support

the adverse credibility determination based on inconsistencies between Tsaturyan’s

testimony and a report of a psychological evaluation or supporting affidavits in the

record, because Tsaturyan was not given an opportunity to explain the perceived

discrepancies. See id. at 1053; see also Akinmade v. INS, 196 F.3d 951, 957 (9th

Cir. 1999) (IJ erroneously faulted petitioner for not providing further details,

“especially when [petitioner] was not given notice that [she] should provide such

information, nor asked at the hearing to do so”). Substantial evidence also does

not support the adverse credibility determination based on an inconsistency in

Tsaturyan’s testimony as to whether she stopped working in June or July of 2000.

See Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir. 2000) (“alleged inconsistencies

in dates that reveal nothing about a petitioner’s credibility cannot form the basis of

an adverse credibility finding”).


                                           2                                       10-71283
      The BIA alternatively concluded that, even if credible, Tsaturyan failed to

establish past persecution because her experiences did not rise to the level of

persecution. Substantial evidence supports this conclusion. See Hoxha v. Ashcroft,

319 F.3d 1179, 1182 (9th Cir. 2003). The BIA, however, did not address whether

Tsaturyan has a well-founded fear of persecution if credible. Accordingly, we

grant the petition with respect to Tsaturyan’s asylum, withholding of removal, and

CAT claims and we remand, on an open record, for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam);

Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                       10-71283